Citation Nr: 1117017	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  08-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic right leg sciatica and right foot disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease (DJD) of the cervical spine (cervical spine disability).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 2003 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for cervical spine disability, the Board has characterized this issue as one of entitlement to a higher initial disability rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board notes that the Veteran claimed service connection for sciatica and a right foot disorder, these claims were adjudicated as separate issues, and were reflected as separate issues throughout the appeal.  Upon review of the evidence and the Veteran's testimony, the Board finds that, although these were claimed as different disabilities, the evidence shows that they are in fact different symptoms of the same disability.  The chronic right leg and foot numbness are shown to be symptoms of chronic sciatica, and all symptoms of the right leg have been diagnosed as right lower extremity neuropathy.  For this reason, the Board has recharacterized these issues as one issue which recognizes the different symptoms claimed, namely, entitlement to service connection for chronic right leg sciatic that includes right foot disorder.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses are to be avoided).

In February 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran sustained an injury to his back in service.

2.  Symptoms of sciatica, including radiating pain and foot symptoms, were chronic in service.  

3.  Symptoms of sciatica have been continuous since service separation.

4.  The Veteran's currently diagnosed neuropathy of the right lower extremity, with sciatica and right foot disorder, is related to his active service.

5.  The Veteran experienced acoustic trauma in service, including during combat with the enemy.

6.  The Veteran has a current mild left and right ear hearing loss that is not a disability for VA disability compensation purposes.

7.  For the entire period of initial rating appeal, the Veteran's service-connected cervical spine disability did not more nearly approximate forward flexion of the cervical spine limited to 30 degrees or less, or combined ranges of motion 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for neuropathy of the right lower extremity (claimed as sciatica and right foot disorder) have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for bilateral hearing are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

3.  For the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely November 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Concerning the appeal for a higher initial rating for cervical spine disability, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for cervical spine disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 
February 2011 Board videoconference hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for a current disability under 38 C.F.R. § 3.385 for service connection for bilateral hearing loss.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for Sciatica

The Veteran contends that he has chronic sciatica and a right foot disorder manifested by numbness and tingling of the plantar right foot and right big toe, and that this disability originated in service in Iraq and has continued since that time.  In the substantive appeal, the Veteran wrote that he still has symptoms of sciatica.  In the February 2011 Board hearing, the Veteran also testified that he experiences constant pain and intermittent numbness down his right leg and right foot.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran incurred a back injury in service and the Veteran's sciatica symptoms were chronic in service.  In a September 2005 Neurology Consultation, the Veteran reported being injured in a forklift accident, where he was pinned between the forklift and another structure.  An October 2005 service treatment record reported the Veteran suffered from impairing back pain that radiated down the Veteran's back; the service examiner noted low back pain/sciatica.  In an October 2005 emergency room record, the Veteran reported back pain and right leg numbness.  In November 2005, the Veteran was placed on restricted duty due to the sciatica.  In a November 2005 service treatment record, the Veteran reported back pain and numbness below the knee to the right foot, indicated to be sciatica.  In a December 2005 service treatment record, the Veteran reported neck and back pain that radiated down to the right foot.  In the May 2006 service separation examination, the Veteran reported neck and back pain and right leg numbness.  

The Board finds that the weight of the evidence demonstrates that symptoms of sciatica have been continuous since service separation in August 2006.  In a November 2006 VA Medical General Note, the Veteran reported chronic back pain due to an injury incurred while on active duty; the VA examiner reported an assessment of neuropathy, with an abnormal neurological examination.  In a December 2006 VA compensation examination, the Veteran reported back pain and right foot numbness.  In a June 2007 VA Medical Follow-Up Note, the Veteran reported continuing back pain.  In an August 2007 VA Physical Therapy Note, the Veteran reported chronic neck and back pain.  In a January 2009 VA TBI Psychology Note, the Veteran reported neck and back pain and areas of numbness in his right foot.  In the March 2010 VA compensation examination, the Veteran reported chronic back pain and right foot numbness.  Additionally, the Veteran immediately filed a claim for service connection upon separation from service, which speaks to continuity of the claim to service.

A necessary element for establishing service connection is evidence of a current disability.  The Veteran's VA treatment records and lay statements document complaints and treatment for sciatica, subsequent to the Veteran filing his claim for service connection for sciatica in August 2006.  In a November 2006 VA General Medical Note, the Veteran was given a diagnosis of neuropathy with an abnormal neurological examination.  In a March 2010 VA compensation examination, the examiner noted that the Veteran had a history of neck and back pain and right foot numbness, which the VA examiner indicated to be sciatica.  Based upon the Veteran's credible reports of sciatica symptoms, a consistent notation of sciatica in the record, clinical findings of pain and numbness, and a diagnosis of right lower extremity neuropathy, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran has a current disability.  Resolving reasonable doubt on this question, the Board finds that the Veteran's symptoms of sciatica of the right leg, and right foot numbness, tingling, and pain have resulted in a diagnosed disability of right lower extremity neuropathy.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed neuropathy of the right lower extremity, including sciatica and right foot symptoms of numbness, tingling, and pain, is related to his active service.  The Veteran has reported essentially continuous symptomatology of sciatica and right foot symptoms since service separation.  In the March 2010 VA compensation examination, the VA examiner opined that it was at least likely as not that the Veteran's current symptoms of low back pain and tingling and numbness in the right foot were related to his complaints of sciatica in service.  In an addendum to the March 2010 VA examination, the VA examiner opined that the Veteran's current symptoms of right foot tingling and numbness were at least as likely as not related to symptoms of right foot tingling and numbness in service.  

For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for neuropathy of the right lower extremity, including sciatica and right foot disorder, are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

Service connection will be granted for disability that results from disease or injury during active military service.  38 U.S.C.A. § 1110.  Service connection may be granted on a direct basis for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden, 381 F.3d at 1167.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board finds that the Veteran was exposed to acoustic trauma in service, including during combat with the enemy.  The Veteran's military occupational specialty was traffic management specialist.  As the Veteran was involved in firefights in Iraq, the Board finds that the Veteran engaged in combat with the enemy.  In the February 2011 Board hearing, the Veteran testified that during service he was exposed to loud noise (acoustic trauma) from tanks and mortars while stationed in Iraq, both fire directed toward the enemy and incoming enemy fire.  The Veteran is competent to report such combat noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of exposure to acoustic trauma in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

However, the current level of left and right ear hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  The Veteran had a VA audiological evaluation in December 2006.  In December 2006, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 5, 5, 0, and 0 decibels, respectively, with an average puretone threshold of 3 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 10, 5, 15, and 5 decibels, respectively, with an average puretone threshold of 
9 decibels.  The speech recognition score for the left ear was 98 percent.  

As noted above, the current level of left and right ear hearing loss does not meet the definition of hearing loss disability as required by 38 C.F.R. § 3.385.  Without a showing of current disability of hearing loss, service connection must be denied.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.

The Board notes the Veteran's exposure to acoustic trauma in service and his assertion that the current bilateral hearing loss is due solely to loud noise exposure during his military service; however, because current hearing loss disability has not been shown in either ear by competent evidence, the Board does not reach the additional question of the relationship of currently diagnosed hearing loss to service.

In conclusion, after a careful review of the entire record, because current hearing loss disability has not been shown, the Board finds that the evidence does not support the Veteran's claim of service connection for bilateral hearing loss disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Cervical Spine Initial Disability Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating assigned to the service-connected cervical spine disability by seeking appellate review.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  Id. at 126.  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

The General Rating Formula for Diseases and Injuries of the Spine provides a 
10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) instructs to round each range of motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a. 

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran is in receipt of a 10 percent rating for service-connected cervical spine disability for the entire initial rating period on appeal under the provisions of 
38 C.F.R. § 4.71a, DC 5237.  After a review of all the evidence in this Veteran's case, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for service-connected cervical spine disability for any period.  The December 2006 VA compensation examination reflects that the Veteran suffered flare-ups of sharp pain, mild in intensity, occurring about 3 to 4 times a week.  The Veteran reported more intense pain, involving the same region, occurring once a week.  With regard to activities of daily living, the Veteran denied any effect on chores, showering, dressing, grooming, or using the restroom.  The diagnosis was neck strain secondary to mild DJD of the cervical spine at C4-5 and C5-6.

A range of motion summary in December 2006 indicated that the Veteran's forward flexion was 0 to 45 degrees, with pain at 45 degrees.  Backward Extension was 
0 to 50 degrees, with pain at 50 degrees.  Left lateral flexion was 0 to 45 degrees.  Left lateral rotation was 0 to 65 degrees.  On repetitive use, the VA examiner opined that there was no additional limitation of motion.   There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The VA examiner also opined that there was no functional impairment secondary to the Veteran's neck condition during acute flare-ups.

A VA X-Ray in December 2006 showed slight disk height loss at C4-5 and C5-6 with possible developmental spur superior end-plate of C5.  In a July 2007 VA Physical Therapy Initial Assessment Consult, the Veteran reported back and neck pain.  Upon physical examination, in July 2007, the range of motion of the cervical spine was found to be within normal limits; however, the right rotation was a little "stiff."  A VA X-Ray in July 2007 showed degenerative changes in the cervical spine.  

The March 2010 VA compensation examination reflects that the Veteran suffered functional limitations of being unable to move his head around that much.  The Veteran reported that he experienced pain when he looked down for too long.  The Veteran reported that the pain started early in the morning and sometimes lasted all throughout the day.  The diagnosis was DJD of the cervical spine without radiculopathy.

A range of motion summary in March 2010 indicated that the Veteran's flexion was 0 to 35 degrees.  Extension was 0 to 35 degrees.  Right lateral flexion was 0 to 30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right lateral rotation was 0 to 75 degrees.  Left lateral rotation was 0 to 75 degrees.  On repetitive use, the VA examiner opined that there was no limitation of motion.  There was no noted additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  The examiner also opined that there were no effects on the Veteran's usual daily activities.  

Based upon these findings, the Board finds that, even with the consideration of additional limiting factors indicated in DeLuca and 38 C.F.R. §§ 4.40, 4.45, the assignment of a rating in excess of 10 percent for cervical spine disability is not warranted for any period, as the requirements of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour have not been met at any time during the initial rating period.  38 C.F.R. § 4.71a, DC 5237.  In reaching this conclusion, the Board has considered whether a higher disability rating is warranted based on additional functional loss or limitation of motion of the cervical spine due to pain or weakness, fatigability, incoordination, or pain on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  Here, the Board notes the Veteran's generally reported impairment of function in occupational settings, such as moving his head around, and has considered additional limitations of motion due to pain or other orthopedic factors as limiting motion where the pain begins or where the evidence shows such factors limit functional use.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For example, the December 2006 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, and no additional limitation on motion with repetitive use due to weakness, impaired endurance, or incoordination.  A March 2010 VA examination report reflects specific findings of no additional limitation of flexion with repetitive use, with no noted additional limitation on motion with repetitive use due to painful motion, weakness, impaired endurance, incoordination, or instability, and no muscle spasm or fatigue.  

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of limitations due to pain.  

The evidence also does not show that the Veteran has incapacitating episodes requiring bed rest prescribed by a physician and treated by a physician, so there cannot be a higher initial rating granted under DC 5243 for intervertebral disc syndrome.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2009), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplates the Veteran's service-connected cervical spine disability.  The service-connected cervical spine disability rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine including due to pain and other orthopedic factors, and incapacitating episodes.  Because the schedular rating criteria is adequate to rate the Veteran's service-connected cervical spine disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1). 

For these reasons, the Board finds that the weight of the evidence is against a 

finding of an initial rating in excess of 10 percent for cervical spine disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for neuropathy of the right lower extremity, including sciatica and right foot symptoms, is granted.

Service connection for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for cervical spine disability is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


